IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,024-01


                   EX PARTE TONY CLEMENT FLISOWSKI, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 09CR3582-83-1 IN THE 405TH DISTRICT COURT
                          FROM GALVESTON COUNTY


       Per curiam. SLAUGHTER , J., not participating.

                                           OPINION

       Applicant pleaded guilty to possession of a controlled substance and was sentenced to two

years’ imprisonment. Applicant did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied due process because the lab tech who tested the

evidence seized in this case was Jonathan Salvador, who has since been discredited based on

misconduct. Although Applicant has discharged his sentence in this case, he has alleged that he is

suffering collateral consequences from this conviction sufficient to allow this Court to consider his

claim by way of habeas corpus. Ex parte Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010). The
                                                                                                    2

trial court entered findings of fact and conclusions of law and recommends relief be granted. The

State agrees.

       Relief is granted. See Ex parte Coty, 418 S.W.3d 597 (Tex. Crim. App. 2014). The

judgment in cause number 09CR3582 in the 405th District Court of Galveston County is set aside,

and Applicant is remanded to the custody of the Sheriff of Galveston County to answer the charges

as set out in the information. The trial court shall issue any necessary bench warrant within ten days

from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 28, 2022

Do not publish